MEMORANDUM **
Carlos Miguel Silvain-Leal appeals from his guilty-plea conviction and 46-month sentence for illegal entry after deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Silvain-Leal’s counsel has filed a brief stating *446there are no grounds for relief, along with a motion to withdraw as counsel of record. A pro se supplemental brief has been filed.
Our examination of the briefs and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no arguable issues for review on direct appeal. To the extent Silvain-Leal raises an ineffective assistance of counsel claim, we decline to consider this issue on direct appeal because the record is insufficiently developed. See United States v. Reyes-Platero, 224 F.3d 1112, 1116 (9th Cir.2000).
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.